Citation Nr: 1539262	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-42 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for status post laminectomy and discectomy of the lumbar spine (claimed as a back condition).
 
2. Entitlement to service connection for a scar behind the right ear.
 
3. Entitlement to service connection for scars and burns to the lower back.
 
4. Entitlement to service connection for scars and burns to the left hip.
 
5. Entitlement to service connection for scars and burns to the right hip.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to December 1974, with subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned at an August 2014 Travel Board hearing at the RO.  A transcript has been associated with the file.

In December 2014, the Board remanded this case for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

Service Connection for Burn Scars

The Veteran contends that he was injured in 1987 or 1988 when a pot of boiling water fell on him during a period of active duty for training or inactive duty for training.  He asserts that he sustained burns to his lower back and to his left and right hip.  He reported seeing a medic at Fort Bragg, and then seeking treatment from Dr. Fuller in Rock Hill, South Carolina during the late 1980s for the burns.  Available service treatment records do not document such an injury, and the Veteran did not respond to a request for information in order to obtain any available treatment records from Dr. Fuller.  However, the Board notes that a January 1986 Reserves examination report is negative for the presence of any scar, while a March 1990 Reserves examination report documents numerous scars.  Further, personnel records show that the Veteran was on active duty for training at Fort Brag in April and May of 1988.  Additionally, an October 2010 VA treatment record notes the presence of "old burn lesions left lumbar area."  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Veteran is competent to report burns and scars.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Further, VA treatment records show the presence of old burn scars.  Moreover, in light of service treatment records showing the sudden presence of scars, his allegation of a nexus to an in-service injury is at least colorable, giving rise to the reasonable possibility of substantiating his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non- specific medical evidence or credible lay evidence of continuity of symptomatology).  Accordingly, a VA examination to determine the nature and etiology of the Veteran's burn scars is required on remand.  38 C.F.R. § 3.159.

Service Connection for a Back Condition

The Veteran contends that he injured his back during a period of active duty for training or inactive duty for training.  At the Board hearing, in response to the question of when the Veteran injured his back in the 1990s, the Veteran indicated that "[he could not] put [his] hand on the exact year of anything" but the duties he had as a cook involved lifting heavy objects several times.  A March 10, 1990 Report of Medical History shows the Veteran complained of occasional low back aches after lifting improperly.  In its December 2014 remand, the Board directed the RO to undertake appropriate efforts to determine whether the Veteran served on any periods of active duty for training and inactive duty training in March 1990.  In March 2015, the RO associated with the claims file a pay statement from March 1990 showing that the Veteran served two periods of inactive duty for training in March 1990.  

Alternatively, the Veteran contends that his currently diagnosed back condition was caused during an incident at Fort Bragg where he was injured and suffered cracked ribs and a punctured lung.  See January 2009 Statement in Support of Claim; June 2008 Statement in Support of Claim.  Service treatment records document that the Veteran suffered broken ribs and a punctured lung while on active duty for training in June 1981 and show that the Veteran was hospitalized at Womack Army Community Hospital at Fort Bragg from June 5 to June 9, 1981.  See June 1981 Statement of Medical Examination and Duty Status.  

Thus, there is evidence of a currently diagnosed back condition, evidence that the Veteran suffered an event, injury or disease in service, and evidence that the claimed disability may be associated with the in-service event, injury, or disease.  Accordingly, a VA examination to determine the nature and etiology of the Veteran's back condition is required on remand.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, as noted above, service treatment records show that the Veteran was hospitalized at Womack Army Community Hospital at Fort Bragg from June 5 to June 9, 1981.  No such hospitalization records are contained in the claims file, nor does it appear that any previous record searches have been made by the RO.  The Board notes that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist.

Lastly, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a back condition and burn scars dated from January 2015 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. Attempt to obtain the Veteran's records from the National Personnel Records Center for his reported hospitalization at Womack Army Community Hospital at Fort Bragg from June 5 to June 9, 1981.  The Board again notes that service hospitalization records are sometimes stored separately from other service medical records, and a specific request should be made for such separately stored records.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any low back conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed low back condition, to include status post laminectomy and discectomy of the lumbar spine, had its onset during a period of active duty for training or inactive duty for training or is related to any in-service disease, event, or injury, to include injuries associated with a fight in June 1981 and a lifting accident in March 1990.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting a punctured lung and broken ribs in June 1981; service treatment records documenting low back pain after lifting in March 1990; VA and Social Security Administration records documenting the Veteran's current back condition; and the Veteran's statements regarding back pain in service and since discharge.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature and likely etiology of any scars, to include burn residuals.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any scar of the right ear, low back, left hip and/or right hip identified had its onset during a period of active duty, active duty for training or inactive duty for training or is related to any in-service disease, event, or injury, to include a claimed jeep accident in 1973 and a claimed accident in 1987 or 1988 where the Veteran had a pot of boiling water thrown on him.  In so opining, the examiner must indicate whether any scarring is consistent with the injury mechanism (boiling water) described by the Veteran. 

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the March 1990 service treatment record documenting numerous scars and the Veteran's statements regarding burn scars.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


